Citation Nr: 1413924	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-22 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a hearing before the undersigned in January 2012.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a back disability, on the merits, and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In a June 1969 rating decision, the RO denied the Veteran's original claim for service connection for a back disability.  He did not appeal that decision.  

2.  The evidence received since the June 1969 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1.  The June 1969 rating decision that denied the Veteran's original claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2013).

2.  Evidence received since the June 1969 rating decision is new and material and the claim of entitlement to service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen his claim of entitlement to service connection for a back disability.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Therefore, irrespective of the RO's action in declining to reopen the Veteran's back disability claim, the Board must independently decide whether the Veteran has submitted new and material evidence to reopen each of the previously denied claims.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's original claim for service connection for a back disability was denied on the merits by a June 1969 rating decision.  The Veteran did not appeal the RO's decision.  Moreover, no additional evidence relevant to his claim was physically or constructively associated with the claims file within one year of the decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  The June 1969 rating decision is, therefore, final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The United States Court of Appeal for Veterans Claims (Court) held, in Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  The Court interpreted the phrase "raise[s] a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening," and emphasized that the relevant regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  

Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the June 1969 rating decision that denied the Veteran's prior back disability claim, the relevant evidence of record included the Veteran's service treatment records (STRs), a May 1969 x-ray report, a June 1969 VA examination report, and the Veteran's contentions raised in his January 1969 claim.  The June 1969 decision was premised on a finding that the Veteran's STRs were negative for a diagnosis of or treatment for a back injury.  

Relevant evidence obtained since the RO's final June 1969 decision largely consists of a private neurological treatment records, showing evidence of degenerative changes of the thoracic and lumbar spine with possible stenosis, and the Veteran's testimony provided at his January 2012 hearing, relating in detail the events surrounding his claimed in-service back injury.  

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate the Veteran's claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating his service connection claim.  See Shade, 24 Vet. App. at 117-121.  This evidence provides a clear history of the Veteran's ongoing back problems, as well as his clear contention that his back disability began as a result of an injury incurred as a result of a fall during service.  The new evidence is new and material, and therefore, the Veteran's claim of entitlement to service connection for a back disability is reopened.

In this decision, the Board has reopened the Veteran's claim of entitlement to service connection for a back disability.  The Board is subsequently remanding that claim for further evidentiary development.  Thus, a discussion of VA's duties to notify and assist is not necessary at this time.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened; the appeal is granted to this extent only.


REMAND

Further development is required with respect to the Veteran's reopened back disability claim and his neck disability claim.

While the Veteran has provided a detailed account of an in-service injury which he contends resulted in currently diagnosed neck and back disabilities, he has not been afforded a VA examination with respect to these claims.  Remand is required in order to afford the Veteran such VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran testified that he received private treatment for his claimed disabilities beginning in approximately 1979.  Additionally, in August 2009, the Veteran provided authorization for VA to obtain private treatment records on his behalf.  The RO, however, determined that the Veteran had not provided sufficient information to request these records and requested additional information.  The Veteran did not respond.  On remand, reasonable efforts must be made to assist the Veteran in obtaining identified private treatment records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The Veteran additionally reported receiving VA care beginning in approximately December 2008.  Records of VA treatment have not been associated with the claims file and must be obtained on remand.  Id.; see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records, dated since approximately December 2008, from any indicated VA facilities.   

All reasonable attempts should be made to obtain treatment records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

2.  After obtaining any necessary authorization, obtain the Veteran's private treatment records from Dr. Paul Bonarrigo, Stephenson Chiropractic, and any other private health care provider that has treated his claimed disabilities on appeal since approximately 1979.  

All reasonable attempts should be made to obtain identified treatment records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim.

3.  Thereafter, schedule the Veteran for a VA orthopedic/neurologic examination of his neck and back.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

The examiner should diagnose and describe all neck and back disabilities found to be present, to include degenerative arthritis.

For each diagnosed neck and back disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including the incident where the Veteran fell during service while carrying a heavy artillery round.  

For purposes of this examination, the examiner should assume that the Veteran's reported in-service injury indeed took place.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address any lay statements regarding a continuity of back and neck pain symptomatology.

4.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Finally, readjudicate the Veteran's service connection claims on appeal.  If either claim remains denied, provide him and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


